IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MICHAEL GARDNER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2945

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 3, 2016.

An appeal from an order of the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Michael Gardner, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Quentin Humphrey, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.